DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 February 2021 is being considered by the examiner. 

Claim Objections
Claim 20 objected to because of the following informalities:  
Claim 20’s “toque” should be – torque --. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 9-13, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US Publication Number 2018/0111642 A1) in view of Fujii et al. (US Publication Number 2009/0112406 A1). 
Regarding claim 1, Endo teaches a vehicle steer-by-wire system, comprising: a steering torque sensor configured to sense a steering torque applied to a steering wheel (Endo: Para. 3; torque sensor for detecting a steering torque of the steering wheel); a steering feedback actuator operably connected with the steering wheel, the steering feedback actuator configured to generate a torque for a steering feedback to the steering wheel (Endo: Para. 2; conventional electric power steering apparatus performs feedback control of a motor current); a road wheel actuator operably connected with one or more road wheels through a rack, the road wheel actuator configured to generate a torque for rotating the one or more road wheels (Endo: Para. 48; a motor generates the assist torque Tm according to the steering torque; as the result, wheels are turned); and a controller configured to calculate an angular velocity of the steering feedback provided to the steering wheel of the steer-by-wire system using a model of a hypothetical steering system that has a mechanical linkage between the steering wheel and the one or more road wheels and a motor operably coupled with the mechanical linkage (Endo: Para. 75; inputting the steering torque Ts in addition to a steering angular velocity ωg calculated by differentiating the steering angle).
Endo doesn’t explicitly teach control the steering feedback actuator of the steer-by-wire system based on the angular velocity of the steering wheel calculated based on the model of the hypothetical steering system that has the mechanical linkage between the steering wheel and the one or more road wheels and the motor operably coupled with the mechanical linkage, wherein the controller calculates the angular velocity of the steering wheel of the steer- by-wire system by estimating a rack force and a torque of the motor of the model of the hypothetical steering system, and calculating the angular velocity of the steering wheel of the steer-by-wire system based on the rack force, the torque of the motor of the model of the hypothetical steering system, and the steering torque sensed by the steering torque sensor.
However Fujii, in the same field of endeavor, teaches control the steering feedback actuator of the steer-by-wire system based on the angular velocity of the steering wheel calculated based on the model of the hypothetical steering system that has the mechanical linkage between the steering wheel and the one or more road wheels and the motor operably coupled with the mechanical linkage (Fujii: Para. 15, 17, 74; correction value calculating means is provided with a state estimating section which receives input of the steering assist torque generated by the electric motor; a motor rotational velocity correction value calculating section for calculating a correction value in accordance with a rotational velocity of the electric motor outputted from the upper model estimating section and a motor rotational velocity correction value calculating section for calculating a correction value in accordance with a rotational velocity of the electric motor outputted from the lower model estimating section; a rack shaft connected through a rack and pinion mechanism to the steering shaft to perform a linear motion in a right-left direction of a vehicle by rotation of the steering shaft, and a pair of tie rods each connecting both ends of the rack shaft to right and left tire wheels), wherein the controller calculates the angular velocity of the steering wheel of the steer- by-wire system by estimating a rack force and a torque of the motor of the model of the hypothetical steering system (Fujii: Para. 16; state estimating section can estimate the angular velocity difference between the rotational angular velocity of the electric motor and the steering angular velocity of the tire based upon the steering assist torque and the difference in rotational angle between the first and second steering shafts), and calculating the angular velocity of the steering wheel of the steer-by-wire system based on the rack force, the torque of the motor of the model of the hypothetical steering system, and the steering torque sensed by the steering torque sensor (Fujii: Para. 16; the steering torque sensor detects a value in accordance with a difference in rotational angle between the first and second steering shafts as the steering torque applied from the steering wheel to the steering system; estimate a conversion angular velocity difference in a case of converting the rotational angular velocity of the electric motor and the steering angular velocity of the tire into an angular velocity in which both the angular velocities can be compared).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Fujii’s calculated correction value of the steering assist torque based on a model (Fujii: Para. 16, 32) into Endo’s reaction force calculation using steering angular velocity (Endo: Para. 75) in order to generate steering assist torque compensating for an influence by the transmission characteristic of the steering assist torque from the electric motor to the tire improving the driving performance (Fujii: Para. 11). 
Regarding claim 2, Endo doesn’t explicitly teach the hypothetical steering system that has the mechanical linkage between the steering wheel and the one or more road wheels and the motor operably coupled with the mechanical linkage is an Electric Power Steering (EPS) system, and the controller is configured to calculate the angular velocity of the steering feedback, provided to the steering wheel of the steer-by-wire system, using a model of the EPS system.
However Fujii, in the same field of endeavor, teaches the hypothetical steering system that has the mechanical linkage between the steering wheel and the one or more road wheels and the motor operably coupled with the mechanical linkage is an Electric Power Steering (EPS) system (Fujii: Para. 27, 29; electric power steering controller; a rotational motion of the pinion shaft is converted into a linear motion of the rack shaft, the right and left steerable vehicle wheels are steered by an angle in accordance with the linear motion displacement of the rack shaft), and the controller is configured to calculate the angular velocity of the steering feedback, provided to the steering wheel of the steer-by-wire system, using a model of the EPS system (Fujii: Para. 62; model which is a basis for calculating the correction value of the steering assist torque in a case of using the rack type electric power steering device as a control object).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Fujii’s calculated correction value of the steering assist torque based on a model (Fujii: Para. 16, 32) into Endo’s reaction force calculation using steering angular velocity (Endo: Para. 75) in order to generate steering assist torque compensating for an influence by the transmission characteristic of the steering assist torque from the electric motor to the tire improving the driving performance (Fujii: Para. 11). 
Regarding claim 3, Endo teaches the vehicle steer-by-wire system of claim 2, wherein the controller is further configured to: calculate an equivalent inertia of the model of the EPS system and an equivalent damping of the model of the EPS system (Endo: Para. 71; structural damping model).
Endo doesn’t explicitly teach calculate the angular velocity of the steering feedback provided to the steering wheel of the steer-by-wire system based on the equivalent moment of inertia of the model of the EPS system, the equivalent damping of the model of the EPS system, the rack force, the torque of the motor of the model of the EPS system, and the steering torque sensed by the steering torque sensor.
However Fujii, in the same field of endeavor, teaches calculate the angular velocity of the steering feedback provided to the steering wheel of the steer-by-wire system based on the equivalent moment of inertia of the model of the EPS system, the equivalent damping of the model of the EPS system, the rack force, the torque of the motor of the model of the EPS system, and the steering torque sensed by the steering torque sensor (Fujii: Para. 28, 32-33; a rack stroke into rotational angular velocities of the steering shaft can be estimated by calculation of the detection value by the torque sensor and the steering assist torque generated by the electric motor; steering wheel has inertia mass and damping constant).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Fujii’s calculated correction value of the steering assist torque based on a model (Fujii: Para. 16, 32) into Endo’s reaction force calculation using steering angular velocity (Endo: Para. 75) in order to generate steering assist torque compensating for an influence by the transmission characteristic of the steering assist torque from the electric motor to the tire improving the driving performance (Fujii: Para. 11). 
Regarding claim 5, Endo doesn’t explicitly teach wherein the controller is configured to calculate the equivalent inertia of the model of the EPS system based on an inertia of the steering wheel, an inertia of the motor of the model of the EPS system, and an inertia of the rack.
However Fujii, in the same field of endeavor, teaches wherein the controller is configured to calculate the equivalent inertia of the model of the EPS system based on an inertia of the steering wheel, an inertia of the motor of the model of the EPS system, and an inertia of the rack (Fujii: Para. 36; model construction of the rack shaft to the steerable vehicle wheel has inertia mass IL and damping constant CL; inertia mass IL of the construction is converted into inertia mass in the steering shaft for calculation purposes).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Fujii’s calculated correction value of the steering assist torque based on a model (Fujii: Para. 16, 32) into Endo’s reaction force calculation using steering angular velocity (Endo: Para. 75) in order to generate steering assist torque compensating for an influence by the transmission characteristic of the steering assist torque from the electric motor to the tire improving the driving performance (Fujii: Para. 11). 
Regarding claim 9, Endo doesn’t explicitly teach wherein the equivalent friction of the model of the EPS system is one of constants, each constant corresponding to a respective direction of rotation of the steering wheel.
However Fujii, in the same field of endeavor, teaches wherein the equivalent friction of the model of the EPS system is one of constants, each constant corresponding to a respective direction of rotation of the steering wheel (Fujii: Para. 35; a model construction formed by uniting the electric motor and the steering shaft and has inertia mass and damping constant).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Fujii’s calculated correction value of the steering assist torque based on a model (Fujii: Para. 16, 32) into Endo’s reaction force calculation using steering angular velocity (Endo: Para. 75) in order to generate steering assist torque compensating for an influence by the transmission characteristic of the steering assist torque from the electric motor to the tire improving the driving performance (Fujii: Para. 11). 
Regarding claim 10, Endo teaches the vehicle steer-by-wire system of claim 2, wherein the controller is configured to calculate the torque of the motor of the model of the EPS system based on a current supplied to the motor (Endo: Para. 75; inputting the steering torque Ts in addition to a steering angular velocity ωg calculated by differentiating the steering angle).
Regarding claim 11, Endo teaches a method for controlling a vehicle steer-by-wire system, comprising: sensing, by a steering torque sensor, a steering torque applied to a steering wheel (Endo: Para. 48; steering torque Ts occurs by a driver steering a steering wheel); providing, by a steering feedback actuator operably connected with the steering wheel, a torque for a steering feedback to the steering wheel (Endo: Para. 2; conventional electric power steering apparatus performs feedback control of a motor current); generating, by a road wheel actuator operably connected with one or more road wheels through a rack, torque for rotating the one or more road wheels (Endo: Para. 48; a motor generates the assist torque Tm according to the steering torque; as the result, wheels are turned); calculating an angular velocity of the steering feedback provided to the steering wheel of the steer-by-wire system using a model of a hypothetical steering system that has a mechanical linkage between the steering wheel and the one or more road wheels and a motor operably coupled with the mechanical linkage (Endo: Para. 75; inputting the steering torque Ts in addition to a steering angular velocity ωg calculated by differentiating the steering angle).
Endo doesn’t explicitly teach wherein the calculating of the angular velocity of the steering feedback provided to the steering wheel of the steer-by-wire system comprises estimating a rack force and a torque of the motor of the model of the hypothetical steering system, and calculating the angular velocity of the steering wheel of the steer-by-wire system based on the rack force, the torque of the motor of the model of the hypothetical steering system, and the steering torque sensed by the steering torque sensor; and controlling the steering feedback actuator of the steer-by-wire system based on the angular velocity of the steering wheel calculated based on the model of the hypothetical steering system that has the mechanical linkage between the steering wheel and the one or more road wheels and the motor operably coupled with the mechanical linkage.
However Fujii, in the same field of endeavor, teaches wherein the calculating of the angular velocity of the steering feedback provided to the steering wheel of the steer-by-wire system comprises estimating a rack force and a torque of the motor of the model of the hypothetical steering system (Fujii: Para. 15, 17, 74; correction value calculating means is provided with a state estimating section which receives input of the steering assist torque generated by the electric motor; a motor rotational velocity correction value calculating section for calculating a correction value in accordance with a rotational velocity of the electric motor outputted from the upper model estimating section and a motor rotational velocity correction value calculating section for calculating a correction value in accordance with a rotational velocity of the electric motor outputted from the lower model estimating section), and calculating the angular velocity of the steering wheel of the steer-by-wire system based on the rack force, the torque of the motor of the model of the hypothetical steering system, and the steering torque sensed by the steering torque sensor (Fujii: Para. 16; state estimating section can estimate the angular velocity difference between the rotational angular velocity of the electric motor and the steering angular velocity of the tire based upon the steering assist torque and the difference in rotational angle between the first and second steering shafts); and controlling the steering feedback actuator of the steer-by-wire system based on the angular velocity of the steering wheel calculated based on the model of the hypothetical steering system that has the mechanical linkage between the steering wheel and the one or more road wheels and the motor operably coupled with the mechanical linkage (Fujii: Para. 16; the steering torque sensor detects a value in accordance with a difference in rotational angle between the first and second steering shafts as the steering torque applied from the steering wheel to the steering system; estimate a conversion angular velocity difference in a case of converting the rotational angular velocity of the electric motor and the steering angular velocity of the tire into an angular velocity in which both the angular velocities can be compared).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Fujii’s calculated correction value of the steering assist torque based on a model (Fujii: Para. 16, 32) into Endo’s reaction force calculation using steering angular velocity (Endo: Para. 75) in order to generate steering assist torque compensating for an influence by the transmission characteristic of the steering assist torque from the electric motor to the tire improving the driving performance (Fujii: Para. 11). 
Regarding claim 12, Endo doesn’t explicitly teach the hypothetical steering system that has the mechanical linkage between the steering wheel and the one or more road wheels and the motor operably coupled with the mechanical linkage is an Electric Power Steering (EPS) system, and the calculating of the angular velocity of the steering feedback provided to the steering wheel of the steer-by-wire system comprises calculating the angular velocity of the steering feedback, provided to the steering wheel of the steer-by-wire system, using a model of the EPS system.
However Fujii, in the same field of endeavor, teaches the hypothetical steering system that has the mechanical linkage between the steering wheel and the one or more road wheels and the motor operably coupled with the mechanical linkage is an Electric Power Steering (EPS) system (Fujii: Para. 27, 29; electric power steering controller; a rotational motion of the pinion shaft is converted into a linear motion of the rack shaft, the right and left steerable vehicle wheels are steered by an angle in accordance with the linear motion displacement of the rack shaft), and the calculating of the angular velocity of the steering feedback provided to the steering wheel of the steer-by-wire system comprises calculating the angular velocity of the steering feedback, provided to the steering wheel of the steer-by-wire system, using a model of the EPS system (Fujii: Para. 62; model which is a basis for calculating the correction value of the steering assist torque in a case of using the rack type electric power steering device as a control object).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Fujii’s calculated correction value of the steering assist torque based on a model (Fujii: Para. 16, 32) into Endo’s reaction force calculation using steering angular velocity (Endo: Para. 75) in order to generate steering assist torque compensating for an influence by the transmission characteristic of the steering assist torque from the electric motor to the tire improving the driving performance (Fujii: Para. 11). 
Regarding claim 13, Endo teaches the method for controlling the vehicle steer-by-wire system of claim 12, wherein the calculating of the angular velocity of the steering feedback provided to the steering wheel of the steer-by-wire system comprises: calculating an equivalent inertia of the model of the EPS system and an equivalent damping of the model the EPS system (Endo: Para. 71; structural damping model).
Endo doesn’t explicitly teach calculating the angular velocity of the steering feedback provided to the steering wheel based on the equivalent moment of inertia of the model of the EPS system, the equivalent damping of the model of the EPS system, the rack force, the torque of the motor of the model of the EPS system, and the steering torque sensed by the steering torque sensor.
However Fujii, in the same field of endeavor, teaches calculating the angular velocity of the steering feedback provided to the steering wheel based on the equivalent moment of inertia of the model of the EPS system, the equivalent damping of the model of the EPS system, the rack force, the torque of the motor of the model of the EPS system, and the steering torque sensed by the steering torque sensor (Fujii: Para. 28, 32-33; a rack stroke into rotational angular velocities of the steering shaft can be estimated by calculation of the detection value by the torque sensor and the steering assist torque generated by the electric motor; steering wheel has inertia mass and damping constant).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Fujii’s calculated correction value of the steering assist torque based on a model (Fujii: Para. 16, 32) into Endo’s reaction force calculation using steering angular velocity (Endo: Para. 75) in order to generate steering assist torque compensating for an influence by the transmission characteristic of the steering assist torque from the electric motor to the tire improving the driving performance (Fujii: Para. 11). 
Regarding claim 15, Endo doesn’t explicitly teach wherein the equivalent inertia of the model of the EPS system is calculated based on an inertia of the steering wheel, an inertia of the motor of the model of the EPS system, and an inertia of the rack.
However Fujii, in the same field of endeavor, teaches wherein the equivalent inertia of the model of the EPS system is calculated based on an inertia of the steering wheel, an inertia of the motor of the model of the EPS system, and an inertia of the rack (Fujii: Para. 28, 32-33; rotational angular velocity of the electric motor; inertia mass Ih [kgm.sup.2] and damping constant Ch [Nms/rad]; torque sensor detects a torsion angle of the torsion bar caused by a force associated with a steering torque applied to the steering wheel).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Fujii’s calculated correction value of the steering assist torque based on a model (Fujii: Para. 16, 32) into Endo’s reaction force calculation using steering angular velocity (Endo: Para. 75) in order to generate steering assist torque compensating for an influence by the transmission characteristic of the steering assist torque from the electric motor to the tire improving the driving performance (Fujii: Para. 11). 
Regarding claim 19, Endo doesn’t explicitly teach wherein the equivalent friction of the model of the EPS system is one of constants, each constant corresponding to a respective direction of rotation of the steering wheel.
However Fujii, in the same field of endeavor, teaches wherein the equivalent friction of the model of the EPS system is one of constants, each constant corresponding to a respective direction of rotation of the steering wheel (Fujii: Para. 35; a model construction formed by uniting the electric motor and the steering shaft and has inertia mass and damping constant).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Fujii’s calculated correction value of the steering assist torque based on a model (Fujii: Para. 16, 32) into Endo’s reaction force calculation using steering angular velocity (Endo: Para. 75) in order to generate steering assist torque compensating for an influence by the transmission characteristic of the steering assist torque from the electric motor to the tire improving the driving performance (Fujii: Para. 11).  
Regarding claim 20, Endo teaches the method for controlling the vehicle steer-by-wire system of claim 12, further comprising calculating the toque of the motor of the model of the EPS system based on a current supplied to the motor of the model of the hypothetical steering system (Endo: Para. 75; inputting the steering torque Ts in addition to a steering angular velocity ωg calculated by differentiating the steering angle).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US Publication Number 2018/0111642 A1) in view of Fujii et al. (US Publication Number 2009/0112406 A1) and in further view of Yu et al. (US Publication Number 2019/0359252 A1). 
Regarding claim 7, Endo and Fujii don’t explicitly teach wherein the controller is configured to calculate the equivalent damping of the model of the EPS system based on a damping of the steering wheel, a damping of the motor of the model of the EPS system, and a damping of the rack. 
However Yu, in the same field of endeavor, teaches wherein the controller is configured to calculate the equivalent damping of the model of the EPS system based on a damping of the steering wheel, a damping of the motor of the model of the EPS system, and a damping of the rack (Yu: Para. 82; mass-spring-damper model is based on the steering emulator motor of the steer-by-wire system).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Yu’s mass-spring-damper model (Yu: Para. 82) into Fujii’s calculated correction value of the steering assist torque based on a model (Fujii: Para. 16, 32) and Endo’s reaction force calculation using steering angular velocity (Endo: Para. 75) in order for the vehicle model to be a good fit for a plurality of model parameters compared to the observed data (Yu: Para. 82, 83). 
Regarding claim 17, Endo and Fujii don’t explicitly teach wherein the equivalent damping of the model of the EPS system is calculated based on a damping of the steering wheel, a damping of the motor of the model of the EPS system, and a damping of the rack.
However Yu, in the same field of endeavor, teaches wherein the equivalent damping of the model of the EPS system is calculated based on a damping of the steering wheel, a damping of the motor of the model of the EPS system, and a damping of the rack (Yu: Para. 82; mass-spring-damper model is based on the steering emulator motor of the steer-by-wire system).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Yu’s mass-spring-damper model (Yu: Para. 82) into Fujii’s calculated correction value of the steering assist torque based on a model (Fujii: Para. 16, 32) and Endo’s reaction force calculation using steering angular velocity (Endo: Para. 75) in order for the vehicle model to be a good fit for a plurality of model parameters compared to the observed data (Yu: Para. 82, 83). 

Allowable Subject Matter
Claims 4, 6, 8, 14, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663 


/ADAM D TISSOT/Primary Examiner, Art Unit 3663